Case 9:19-bk-11573-MB   Doc 896 Filed 03/31/20 Entered 03/31/20 16:17:53   Desc
                         Main Document     Page 1 of 9
Case 9:19-bk-11573-MB   Doc 896 Filed 03/31/20 Entered 03/31/20 16:17:53   Desc
                         Main Document     Page 2 of 9
Case 9:19-bk-11573-MB   Doc 896 Filed 03/31/20 Entered 03/31/20 16:17:53   Desc
                         Main Document     Page 3 of 9
Case 9:19-bk-11573-MB   Doc 896 Filed 03/31/20 Entered 03/31/20 16:17:53   Desc
                         Main Document     Page 4 of 9
Case 9:19-bk-11573-MB   Doc 896 Filed 03/31/20 Entered 03/31/20 16:17:53   Desc
                         Main Document     Page 5 of 9
Case 9:19-bk-11573-MB   Doc 896 Filed 03/31/20 Entered 03/31/20 16:17:53   Desc
                         Main Document     Page 6 of 9
Case 9:19-bk-11573-MB   Doc 896 Filed 03/31/20 Entered 03/31/20 16:17:53   Desc
                         Main Document     Page 7 of 9
Case 9:19-bk-11573-MB   Doc 896 Filed 03/31/20 Entered 03/31/20 16:17:53   Desc
                         Main Document     Page 8 of 9
Case 9:19-bk-11573-MB   Doc 896 Filed 03/31/20 Entered 03/31/20 16:17:53   Desc
                         Main Document     Page 9 of 9
